Per Curiam.
The original defendants assign as error (1) the refusal of the court to enter judgment of compulsory nonsuit in the plaintiff’s action at the close of the evidence, (2) the refusal to enter non-suit on the cross action of the additional defendants against the original defendants. The appellants abandoned their first assignment but insist that the evidence was insufficient to make out a case of negligence against the original defendants and was sufficient to show contributory negligence on their part as a matter of law.
With respect to the collision and the resulting injuries, there was little dispute. The crux of the controversy involved the question whether the driver of the Chevrolet gave a mechanical signal of his intention to turn left as he claimed, or whether he gave a right turn signal and violated it by turning left. At the time there was no other traffic involved. The jury resolved the disputed issues of fact in favor of the plaintiff and the additional defendants. Error in the trial does not appear.
No error.